Citation Nr: 0906184	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-26 275	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines


THE ISSUES

1.  Entitlement to an earlier effective date than April 1, 
2001, for an award of dependency benefits for the Veteran's 
spouse.

2.  Entitlement to an earlier effective date than February 6, 
2001, for an award of a total rating for compensation based 
upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.T.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

In January 2005, the Veteran filed a claim for service 
connection for right eye disability.  In December 2005, he 
filed a claim for special monthly compensation based on the 
need for aid and attendance.  In May 2006, his spouse 
requested dependency educational assistance benefits.  These 
matters are referred to the RO for appropriate action.  


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran seeks earlier effective dates for spousal 
dependency benefits and TDIU benefits.  He should be given a 
VCAA letter which advises him of the evidence necessary to 
establish earlier effective dates.  

Also, in January 2005, he testified that he had been to 
Martinsburg, West Virginia, Denver, Colorado, and Phoenix and 
Prescott, Arizona VA facilities since service, and he alleged 
that he had filed an earlier claim for spousal dependency 
benefits at the Martinsburg VA Medical Center or RO.  In May 
2006, he stated that he had filed a claim for TDIU at the 
Orlando, Florida VA clinic and at the Orlando RO in the 
1980's.  The Board remanded the case to the AMC in July 2005 
to attempt to obtain any available records, but the responses 
the AMC received were incomplete and have not fulfilled the 
Board's remand request.  Accordingly, remand for additional 
attempts to obtain any available records is required.  
Compliance with a remand is not discretionary.  If an RO 
fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate 
earlier effective dates for spousal 
dependency benefits and TDIU benefits; 
(2) the information and evidence that 
VA will seek to provide; and (3) the 
information and evidence the claimant 
is expected to provide.

2.  Attempt to obtain records from the 
Northern Arizona Healthcare System in 
response to the Phoenix, Arizona VA 
Medical Center's letter of November 
2006.  VA medical facilities and 
Regional Offices in Florida, and 
Martinsburg, West Virginia should be 
contacted to ascertain whether 
duplicate files pertaining to the 
Veteran's claims for compensation 
benefits might be available.  If so, 
such file(s) should be obtained for 
inclusion in the Veteran's claims file.  
Dispositive responses from the 
appropriate facilities must be 
obtained.  Additionally, the temporary 
file or copies thereof, located at the 
Manila RO should be incoporated into 
the Veteran's claims file, as well.

3.  Thereafter, again consider the 
Veteran's pending claims in light of all 
additional evidence added to the record 
since the February 2008 supplemental 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


